 



THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

REVEN HOUSING REIT, INC.

 

10% CONVERTIBLE PROMISSORY NOTE

 

 



$[_______________] January [__], 2013



  La Jolla, California

 

 

FOR VALUE RECEIVED, Reven Housing REIT, Inc., a Colorado corporation (the
“Company”), promises to pay to [____________________] (“Investor”), or its
registered assigns, in lawful money of the United States of America the
principal sum of [__________] Dollars ($[_________]), or such lesser amount as
shall equal the outstanding principal amount hereof, together with interest from
the date of this Note on the unpaid principal balance at a rate equal to 10.00%
per annum, computed on the basis of the actual number of days elapsed and a year
of 365 days. All unpaid principal, together with any then unpaid and accrued
interest and other amounts payable hereunder, shall be due and payable on the
“Maturity Date,” which shall be the earlier of (i) December 31, 2013 or (ii) the
closing of a Qualified Equity Financing (as defined in Section 6 below).
Notwithstanding the foregoing, if an Event of Default (as defined below) occurs
prior to the Maturity Date, and when, upon or after the occurrence of such an
Event of Default, such amounts are declared due and payable by Investor or made
automatically due and payable in accordance with the terms hereof. This Note is
one of the “Notes” issued in the Company’s convertible note financing in the
aggregate principal amount of $500,000 (the “Convertible Note Financing”).

 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

 

1.      Definitions. As used in this Note, the following capitalized terms have
the following meanings:

 

(a)    the “Company” includes the corporation initially executing this Note and
any Person which shall succeed to or assume the obligations of the Company under
this Note.

 

(b)   “Event of Default” has the meaning given in Section 4 hereof.

 

(c)    “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.

 



 

 

 

(d)   “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, including, all
interest, fees, charges, expenses, attorneys’ fees and costs and accountants’
fees and costs chargeable to and payable by the Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U. S. C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.

 

(e)    “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

 

(f)    “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(g)   “Warrant” shall mean the warrant to purchase the Company’s capital stock
issued to Investor in connection and concurrently with this Note.

 

2.      Interest. Accrued interest on this Note shall be payable on the Maturity
Date.

 

3.      Prepayment. Upon five day prior written notice to Investor, the Company
may prepay this Note in whole or in part; provided that: (i) any prepayment of
this Note may only be made in connection with the prepayment of all Notes issued
in the Convertible Note Financing on a pro rata basis, based on the respective
aggregate outstanding principal amounts of each such Note, and (ii)] any such
prepayment will be applied first to the payment of expenses due under this Note,
second to interest accrued on this Note and third, if the amount of prepayment
exceeds the amount of all such expenses and accrued interest, to the payment of
principal of this Note.

 

4.      Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

 

(a)    Failure to Pay. The Company shall fail to pay (i) when due any principal
or interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note on the date due and such payment shall not have
been made within 10 business days of the Company’s receipt of Investor’s written
notice to the Company of such failure to pay; or

 

(b)   Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

 



-2-

 

 

(c)    Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.

 

5.      Rights of Investor upon Default. Upon the occurrence or existence of any
Event of Default (other than an Event of Default described in Sections 4(b) or
4(c)) and at any time thereafter during the continuance of such Event of
Default, Investor may, by written notice to the Company, declare all outstanding
Obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. Upon the occurrence or existence of any Event
of Default described in Sections 4(b) and 4(c), immediately and without notice,
all outstanding Obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.

 

6.      Conversion.

 

(a)    Optional Conversion. In the event the Company consummates, prior to the
Maturity Date an equity financing pursuant to which it sells shares of its
capital stock (“Equity Shares”) with an aggregate sales price of not less than
$5,000,000, excluding any and all notes which are converted into Equity Shares
(including this Note and the other Notes issued in the Convertible Note
Financing), and with the principal purpose of raising capital (a “Qualified
Equity Financing”), then all or a portion of the outstanding principal amount of
and all accrued interest under this Note shall be convertible at the option of
the Investor into such Equity Shares at the same price and on the same terms as
the other investors in the Qualified Equity Financing (adjusted to reflect
subsequent stock dividends, stock splits, combinations or recapitalizations).

 

(b)   Conversion Mechanics. Upon such conversion of this Note, the Investor
hereby agrees to execute and deliver to the Company all transaction documents
related to the Qualified Equity Financing, including a purchase agreement and
other ancillary agreements, with customary representations and warranties and
transfer restrictions (including a 180-day lock-up agreement in connection with
an initial public offering), and having the same terms as those agreements
entered into by the other purchasers of the Equity Shares. The Investor also
agrees to deliver the original of this Note (or a notice to the effect that the
original Note has been lost, stolen or destroyed and an agreement acceptable to
the Company whereby the holder agrees to indemnify the Company from any loss
incurred by it in connection with this Note) at the closing of the Qualified
Equity Financing for cancellation; provided, however, that upon satisfaction of
the conditions set forth in this Section 6(a), this Note shall be deemed
converted and of no further force and effect, whether or not it is delivered for
cancellation as set forth in this sentence.

 



-3-

 

 

(c)    Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to Investor upon the conversion of this Note, the Company
shall pay to Investor an amount equal to the product obtained by multiplying the
conversion price by the fraction of a share not issued pursuant to the previous
sentence. Upon conversion of this Note in full and the payment of any amounts
specified in this Section 6(c), the Company shall be forever released from all
its obligations and liabilities under this Note.

 

7.      Successors and Assigns. Subject to the restrictions on transfer
described in Sections 9 and 10 below, the rights and obligations of the Company
and Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

8.      Investor Representations. As acknowledged by the Investor on the
signature page hereto, Investor hereby represents and warrants to the Company
upon the acquisition of the Note and the Warrants as follows:

 

(a)    Investor has been advised that the Notes, the Warrants and the underlying
securities have not been registered under the Securities Act, or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available. Investor is aware
that, the Company is under no obligation to effect any such registration with
respect to the Notes, the Warrants or the underlying securities or to file for
or comply with any exemption from registration. Investor has not been formed
solely for the purpose of making this investment and is purchasing the Notes or
Warrants to be acquired by Investor hereunder for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof. Investor has such knowledge and
experience in financial and business matters that Investor is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Investor is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act.

 

(b)   Investor acknowledges that the Company has given Investor access to the
corporate records and accounts of the Company and to all information in its
possession relating to the Company, has made its officers and representatives
available for interview by such Investor, and has furnished such Investor with
all documents and other information required for such Investor to make an
informed decision with respect to the purchase of the Notes and the Warrants.

 

9.      Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 9 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. the Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary.

 



-4-

 

 

10.  Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Investor.

 

11.  Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth herein, or at such other address or facsimile number as the Company
shall have furnished to Investor in writing. All such notices and communications
will be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.
The address for such notices and communications shall be as set forth below:

 

If to the Company:

Reven Housing REIT, Inc.

7911 Herschel Avenue, Suite 201
La Jolla, California 92037

 

Or such other address as Borrower may provide to Holder for notices purposes
after the issuance of this Note.

 

If to Holder:

 

[__]

 

[____________________]
[____________________]

 

12.  Pari Passu Notes. Investor acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes issued in the Convertible Note Financing or pursuant to the terms of
such Notes. In the event Investor receives payments in excess of its pro rata
share of the Company’s payments to the Investors of all of the Notes, then
Investor shall hold in trust all such excess payments for the benefit of the
holders of the other Notes and shall pay such amounts held in trust to such
other holders upon demand by such holders.

 



-5-

 

 

13.  Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

14.  Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

15.  Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.

 

[Signature Page Follows]

 



-6-

 

 

The Company has caused this Note to be issued as of the date first written
above.

 

REVEN HOUSING REIT, INC.

a Colorado corporation

 

By:_____________________

Name:___________________

Title:____________________

 

 

ACNOWLEDGED BY INVESTOR:

 

 

By:_____________________

Name:___________________

Title:____________________

 



 

 

